Citation Nr: 0839035	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  05-13 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for right foot/ankle 
condition, including as secondary to service-connected left 
foot disability.

2.  Entitlement to an increased rating for chronic strained 
ligaments of the left foot, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The veteran had active military service from December 1986 to 
June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of December 2004 and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan. 


FINDINGS OF FACT

1.  The veteran does not have a right foot/ankle disability 
that was caused or made worse by his service-connected left 
foot disability, or otherwise related to military service.

2.  The veteran's left foot disability results in no more 
than marked limitation of motion.


CONCLUSIONS OF LAW

1.  The veteran does not have a right foot/ankle condition 
that was incurred in service, or that was proximately due to 
or aggravated by his service-connected left foot disability.  
38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2008).

2.  The criteria for a disability rating in excess of 20 
percent for chronic strained ligaments of the left foot have 
not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a Diagnostic Codes 5270, 5271 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in November 
2004, May 2005, and January 2006. (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.  Nothing 
about the evidence or any response to the RO's notifications 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Further, the Board notes that failure to provide pre-
adjudicatory notice of any of the necessary duty-to-notify 
elements is presumed to create prejudicial error.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  Nevertheless, lack of harm 
may be shown (1) when any defect was cured by actual 
knowledge on part of the claimant; (2) when a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) when a benefit could not have been awarded 
as a matter of law.  Id. at 887; see also Mayfield, supra.  
Additionally, consideration should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case 
that is provided during the extensive administrative 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim...served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In order 
for the Court to be persuaded that no prejudice resulted from 
a notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).   

If any notice deficiency for either claim is present in this 
case, the Board finds that the presumption of prejudice on 
VA's part has been rebutted in this case by the following:  
(1) based on the communications sent to the claimant over the 
course of this appeal, the claimant has actual knowledge of 
the evidence the claimant is required to submit in this case; 
and (2) based on the claimant's contentions as well as the 
communications provided to the claimant by the VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F.3d 892 (2007).

For a service connection claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant of what 
the evidence must show to establish entitlement to the 
benefit sought, what evidence and/or information was already 
in the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, he must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  See 
Vazquez-Flores, supra.  Further, if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit or ask VA to obtain 
that are relevant to establishing entitlement to increased 
compensation.  Id. 

For the service connection claim, the November 2004 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to the benefit sought, 
what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The notification also informed the 
veteran that to support a claim based on aggravation by a 
service-connected disability, the evidence must show that he 
had a current physical or mental disability shown by medical 
evidence in addition to his service-connected disability, and 
that the service-connected disability either caused or 
aggravated his additional disability.  The January 2006 
notification also informed the veteran of what evidence was 
needed to support a claim based on aggravation.  
Additionally, while the notifications did not include the 
criteria for assigning disability ratings or for award of an 
effective date, see Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Vazquez-Flores, supra, at 47, since the 
veteran's claim will be denied, these questions are not now 
before the Board.  

For the increased rating claim, the May 2005 notification to 
the veteran apprised him of what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, what information VA would assist in 
obtaining on the veteran's behalf, and that the evidence must 
show that his service-connection condition had gotten worse.  
The notification did not inform the veteran that he needed to 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life, general notice that if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), and that should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

With regards to consideration of an increased evaluation on 
an extra-schedular basis, the January 2006 VCAA notice 
advised the veteran that evidence was needed that his 
service-connected disability presents such an exceptional or 
unusual disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  The veteran's representative's 
arguments that the veteran ambulates with a cane, and has 
severe pain and constant swelling in the affected ankle, 
demonstrates actual knowledge of the evidence needed to 
support an increased evaluation on an extra-schedular basis.  
Additionally, at a VA examination in December 2004, as 
discussed below, the effects of the claimant's disability on 
his employment were taken into account.  The veteran also 
responded to the January 2006 notification with a notice 
response that he had no other information or evidence to give 
VA to substantiate his claim.  The Board finds that the 
veteran received adequate VCCA notification in regards to 
assignment of a higher rating based on an extra-schedular 
evaluation basis, and that the veteran had actual knowledge 
of what was needed to support the assignment of a higher 
rating on an extra-schedular basis.  

The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of the issues on appeal and the text 
of the relevant portions of the VA regulations for both 
claims.  Pertinent to his increased rating claim, the SOC and 
SSOC included diagnostic criteria by which his service-
connected disability was rated.

The Board finds that the veteran was not prejudiced by any 
lack of defective predecisional notice error in regards to 
the service connection claim.  As noted above, the only 
defective predecisional notice error for his service-
connection claim was that the notification did not include 
the criteria for assigning disability ratings or for award of 
an effective date.  However, as discussed above, since his 
service-connection claim will be denied, those questions are 
not now before the Board.  See Dingess/Hartman supra; 
Vazquez-Flores, supra, at 47.

The Board also finds that the veteran was not prejudiced by 
any defective predecisional notice error in regards to the 
increased rating claim.  The veteran responded to the May 
2005 VCAA letter with a statement that he had no further 
evidence to submit.  He was provided pertinent information in 
the SOC and SSOC.  He responded to the SSOC with a request 
that his appeal be continued, and that he did not have 
anything else to add.  Cumulatively, the claimant was 
informed of the necessity of providing on his own, or by VA, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  
Additionally, at a VA examination in December 2004, as 
discussed below, the effects of the claimant's disability on 
his employment and daily life were taken into account.  The 
Board also notes that as discussed below, the veteran 
submitted a letter from a physician in October 2004 that 
noted the effect of the veteran's disability on his 
employment.  The veteran's submission of evidence from his 
physician, and his responses to the VCAA letter and SSOC, 
indicate that he had actual knowledge of the evidence he was 
required to submit in his case.  The Board finds that any 
deficiency in the VCAA notice regarding his increased rating 
claim was harmless error.  

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice errors for both 
his increased rating claim, and his service connection claim, 
were rendered non-prejudicial in terms of the essential 
fairness of the adjudication.  As noted, the SOC, SSOC, and 
the VCAA notices furnished the necessary additional 
notification to the claimant with regard to his increased 
rating claim, and the veteran was not prejudiced by the 
defective service connection claim notice as discussed above.  

Thus, the Board finds that even if there was VCAA deficiency 
for either claim, the evidence of record is sufficient to 
rebut this presumption of prejudice as the record shows that 
such errors were not prejudicial to the claimant and the 
essential fairness of the adjudication process in this case 
was preserved.

As there is no indication that any failure on the part of the 
VA to provide additional notice of assistance reasonably 
affects the outcome of his increased rating and service 
connection claims, the Board finds that such failure is 
harmless.  See Mayfield, supra.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but is not an excuse to 
remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA and private medical 
records, and scheduled an examination in furtherance of his 
increased rating claim.  VA has no duty to inform or assist 
that was unmet.

The Board finds that a medical opinion on the question of 
service connection for the right foot/ankle condition is not 
required because an opinion is only necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, as described in detail below, there is 
sufficient competent medical evidence, in the form of 
objective evidence that no right ankle/foot disability 
exists, to decide the service connection claim.  
Consequently, given the standard of the regulation, the Board 
finds that VA did not have a duty to assist that was unmet.

II.  Background

The veteran contends that he is entitled to a higher rating 
for his service-connected left foot disability.  The veteran 
contends that he should be considered for an extra-schedular 
rating for his left foot disability because he ambulates with 
a cane, and suffers severe pain and constant swelling in the 
affected ankle.  He also contends that he now has a right 
foot/ankle disability as a result of his left foot 
disability.  The veteran does not contend that he should be 
awarded service connection for his right foot/ankle on a 
direct basis.  However, since the RO addressed the veteran's 
service connection claim on a direct basis, in addition to a 
secondary basis, the Board will do likewise.  The veteran's 
SMRs are of record, and do not show any right foot/ankle 
injury while he was in service.

An employment record dated in August 2003 shows that the 
veteran was discharged from his work as a press operator 
because of too many absences.  Included with the employment 
record are several records dated from January to August 2003 
from the veteran's private physician, W.P., M.D., reflecting 
the veteran's need to be off from work because of his 
disabilities.  The veteran was off from work in January 2003 
because of a right hand disability, in March 2003 because of 
a back disability, and in August 2003 because of abdominal 
pain.  None of the records give the veteran's left foot 
disability as a reason for missing work.  There are also two 
records from the VA dated in July 2003 that show that the 
veteran missed work because of an acute inpatient 
detoxification program.

A VA medical record dated in November 2003 indicates that the 
veteran reported that his left ankle and leg had been 
bothering him.  He reported that his ankle was painful the 
most with ambulation or standing.  He reported taking 
Naprosyn for his ankle pain, which helped a little.  He also 
reported taking Vicodin for back pain from a work-related 
injury.  He rated his pain as ten on a scale of one to ten 
(10/10).  The veteran related that the pain was sharp, and 
that his feet felt like they were swollen.  A radiograph 
revealed marked prominence of dorsally on talar head left.  
Range of motion of the left ankle elicited pain on the 
anterior aspect of the ankle, worse with dorsiflexion than 
with plantar flexion.  There was pain in the ankle with 
inversion/eversion of the subtalar joint.  There was a pop of 
the medial malleolus.  The veteran was diagnosed with chronic 
capsulitis of the left ankle and bilateral bromhydrosis.  The 
veteran made no complaint of any right foot/ankle problems.

An x-ray was taken of the veteran's left foot and ankle in 
December 2003.  There was no significant productive or 
erosive lesion of the ankle.  The ankle mortise was 
maintained, and soft tissues were unremarkable.  Minimal 
hallux was noted.  The interphalangeal joints were held in 
flexion.  No significant productive or erosive lesions were 
seen. 

A statement submitted by the veteran in December 2003 
indicates that the veteran had temporary employment with the 
VA as a housekeeping aid that ended in November 2003.  The 
veteran's statement explained that he had been off from work 
in January 2003 because he was sick, he missed work in March 
2003 for an illness, and he was in rehab for three weeks due 
to a drug problem.  The veteran did not indicate that he 
missed work because of his left foot disability.  He 
indicated that his employment with the VA was temporary and 
only lasted from September through November 2003.  The 
veteran did not indicate that his left foot disability had an 
effect on his employment.  

A VA medical record dated in January 2004 reveals that the 
veteran reported pain in his left ankle that had been present 
for many years.  He reported that his ankle hurt after being 
on his feet for a long time.  He reported that heel lifts did 
not help to alleviate his pain.  His pain was reported to be 
a ten on a scale of one to ten (10/10).  There was pain on 
palpation along the entire circumference of the left ankle.  
There was pain with passive and active range of motion of the 
left ankle joint.  X-rays of the ankle revealed no arthritic 
changes of the joint, and no pathology.  The veteran was 
instructed to obtain an ankle brace to help prevent motion of 
the ankle joint.  No complaints about any right foot/ankle 
pain were made.

A VA medical record dated in April 2004 shows that the 
veteran was seen for pain in his left foot while using a 
brace.  He reported that he was more comfortable at rest with 
the brace.  The veteran did not make any complaints about a 
right foot/ankle problem.  

An MRI of the left ankle was done in May 2004.  The veteran's 
clinical history included pain in soft tissue around the 
ankle, and extending six to eight inches cephalad along the 
lower leg without any visible abnormality.  There was a small 
amount of ankle joint effusion in the medial and lateral 
ankle mortise.  There was a large amount of fluid seen around 
the flexor hallucis longus tendon, consistent with 
tenosynovitis.  A small amount of fluid was seen around the 
flexor digitorum tendon and peroneus tendons.  There was no 
bone marrow edema, osteomyelitis, or osteochondritis of the 
talar dome.  The Achilles tendon was intact.  The impressions 
were small ankle joint effusion and possible tenosynovitis of 
the posterior and peroneus tendons; prominent dilated 
vascular structures, consistent with some varicosity of the 
veins; and a small amount of fluid in the sinus tarsi, 
suggestive of sinus tarsi syndrome.

The veteran submitted a letter from Dr. W.P. dated in October 
2004.  Dr. W.P. reported that the veteran's left ankle 
condition was chronic and worsening.  He reported that the 
ankle stayed swollen and red most of the time, and x-rays 
showed chronic soft tissue edema.  He did not provide any 
copies of any x-ray reports.  He further reported that the 
veteran sometimes complained about his left ankle being 
stiff, swollen, and painful in the morning.  Dr. W.P. 
indicated that the veteran reported that he could barely 
stand on his ankle for an hour or two.  Dr. W.P. reported 
that the veteran's left ankle disability made it difficult 
for him to keep a job, and affected his ability to work.  
There was no mention about the veteran's other physical 
problems that he documented in his medical records dated in 
January through August 2003, which caused the veteran to miss 
work.  He did not mention if the veteran had frequent periods 
of hospitalization because of his left ankle disability.  
Additionally, he did not mention any right foot/ankle 
problems.  

The veteran was afforded a VA examination for his left ankle 
in December 2004.  The examiner reviewed the veteran's 
medical records.  The veteran reported that he fell into a 
foxhole and sustained a left ankle injury while in service.  
He reported having increasing pain, weakness, stiffness, 
swelling, and giving way of his left ankle.  He reported 
taking Tylenol with minimal relief.  He also reported periods 
of flare-ups once a week of moderate severity.  The duration 
of the flare-ups was reported to be anywhere from 24-48 
hours.  Precipitating factors were reported to be 
weightbearing.  Alleviating factors were reported to be rest 
and Tylenol.  The veteran reported limited mobility of his 
left ankle during flare-ups.  He reported occasional use of a 
cane because of his increased ankle pain.  The veteran denied 
any history of surgeries, dislocations, or subluxations.  He 
reported that his ankle pain interfered with his activities 
of daily living.  He reported that his last job was working 
for the VA and that he was unable to perform his job because 
of increasing left ankle pain.  He did not report what type 
of work he performed for the VA.  He also reported difficulty 
with recreational activities because of his ankle pain.  He 
did not describe his pain, or what difficulty with 
recreational activities he experienced.  The record does not 
indicate that the veteran made any complaints about his right 
foot/ankle.

On physical examination, passive and active range of motion 
was assessed against gravity and strong resistance.  There 
was no pain on motion of the ankle joint.  There was no lack 
of endurance, fatigue, or weakness of the joint with passive 
and active range of motion.  His range of motion was not 
limited by pain.  There was no evidence of edema, effusion, 
instability, or weakness.  He did have tenderness to 
palpation over the anterior talofibular ligament (ATFL), 
calcaneofibular ligament (CF), and posterior talofibular 
ligament (PTFL).  There was no pain over the deltoid 
ligament.  There was no redness, heat, abnormal movements, or 
guarding with movements.  He had a normal gait pattern.  
There was no unusual shoe wear breakdown.  There was no 
ankylosis of the joint.  Leg lengths were measured from the 
anterior superior iliac spine (ASIS) to medial malleolus 
bilaterally and they were normal.  He could dorsiflex to 20 
degrees, and plantar flex to 45 degrees.  He had a hindfoot 
valgus of five degrees.  There was no pain with motion.

X-rays of the left ankle revealed mild tibiotalar arthritis 
involving the ankle joint.  No fractures or subluxations were 
appreciated.  The veteran was diagnosed with a chronic ankle 
sprain with evidence of mild osteoarthritis involving the 
tibiotalar joint.  The examiner opined that the veteran's 
range of motion or joint function was not additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.

A VA medical record dated in June 2005 indicates that the 
veteran complained of left ankle and right foot pain.  He 
reported no history of trauma or fall.  Examination of the 
veteran's gait and station, and inspection of digits and 
nails, revealed no acute abnormality. Inspection, assessment 
of range of motion, stability, and muscle strength and tone 
of upper and lower extremities revealed no acute abnormality.  
There was tenderness in both feet, but no swelling.  The 
medical record listed many of the veteran's medical problems, 
most of which are not relevant.  The pertinent medical 
problems include chronic pain in the lower left leg, joint 
pain in the ankle, and joint pain unspecified.  No right 
ankle disability was listed.  An x-ray of the veteran's right 
ankle was taken.  There were no acute bony fractures or 
dislocation.  The ankle mortise was preserved.  There was a 
calcaneal spur along the plantar aspect.  No other 
significant osseous abnormalities were noted.  There was no 
diagnosis of osteoarthritis; rather the medical record 
indicates that the veteran was diagnosed with arthralgia.  
Arthralgia is pain in a joint.  See Dorland's Illustrated 
Medical Dictionary 152 (31st ed. 2007).  An x-ray of the left 
ankle was also taken.  Compared to the December 2004 x-ray, 
the exam was unchanged.  There were no acute bony fractures 
or dislocation.  The ankle mortise was preserved.  There were 
no other significant osseous abnormalities.  

The veteran testified before a Decision Review Officer (DRO) 
in July 2005.  He testified that he had several tests on his 
left ankle, but that a lot of them came up negative.  He also 
testified that his medical care providers saw that his ankle 
was really swollen.  In regards to treatment of his left 
ankle, he testified that he received injections for the pain.  
He also testified that he used special shoes, a cream to keep 
the swelling down, and that he wrapped his left ankle with an 
Ace bandage.    

Turning to his right foot/ankle, he testified that his 
medical care providers told him that his right foot was 
bothering him because he put more pressure on it.  The 
veteran testified that a x-ray of his right foot was done, 
and that his medical care providers felt that nothing was 
wrong.  In essence, the veteran's testimony was that his 
right foot hurt because of the pressure he put on it due to 
his left ankle disability.  The veteran did not contend that 
he has a right foot/ankle disability on a direct service 
connection basis.  The veteran was specifically told by the 
DRO that he needed a medical opinion diagnosing a right foot 
disability caused by his left ankle in order to receive 
service connection for a right foot condition as secondary to 
his service-connected disability.  

The veteran submitted a brief letter from Dr. W.P. dated in 
July 2005.  Dr. W.P. reported that the veteran had chronic 
inflammation of his left ankle, secondary to his injury years 
ago.  He also reported that the week before, the veteran's 
ankle became swollen, painful, stiff, and gave him problems 
walking.  Dr. W.P. further reported that the veteran's right 
ankle was swollen, painful, and that the veteran developed 
osteoarthritis in his right ankle was well.  The letter did 
not include any medical records to show that the veteran had 
right ankle osteoarthritis.  Nor did the letter indicate that 
the veteran's right ankle pain was related to his service-
connected left foot disability, or otherwise to his military 
service.  

The veteran also submitted an undated note from A.M., M.D.  
Dr. A.M. reported that the veteran's right ankle 
osteoarthritis was related to favoring the right foot 
secondary to a chronic inflammatory arthritis of the left 
ankle.  No medical records were provided with this note.  
There is no indication that Dr. A.M. treated the veteran for 
his right ankle, nor has the veteran contended that he was 
treated by Dr. A.M. for either his left foot disability, or 
his right foot/ankle pain.  Additionally, Dr. A.M. provided 
no rationale or basis for his opinion as to the diagnosis and 
etiology of a right ankle disability.  

A VA medical record dated in August 2005 indicates that the 
veteran reported favoring his right leg because of his left 
ankle disability.  The veteran had a list of reported 
problems which included a history of carpal tunnel syndrome, 
cocaine and alcohol dependence, a history of hematuria, 
backache, joint pain, and a depressive disorder.  The list 
did not include any right foot/ankle disabilities.  The 
veteran recounted that he suffered a compound fracture of his 
left ankle in service, and that he had favored the right leg.  
He reported that over the last few years, he began noting 
similar pain and swelling of his right ankle.  There was no 
noted injury to the right ankle except favoring it while 
standing.  The veteran reported a decreased ability to stand 
for more than a few hours at a time.  The veteran was 
diagnosed with chronic left ankle pain.  There was no 
diagnosis of a right ankle disability.  Nor was there an 
opinion that the veteran's right ankle pain was due to his 
service connected left foot disability.

A private medical record from Dr. W.P. dated in September 
2005 reveals that the veteran complained of his right ankle 
being sore.  There was no diagnosis of a right ankle 
disability.  Additional medical records from Dr. W.P. dated 
from August 2004 through September 2005 document the 
veteran's complaints of left ankle pain.  The veteran's 
diagnoses included anxiety, a low back condition, and a left 
foot/ ankle disability.  None of them contain an opinion as 
to the severity of his left ankle disability, or a diagnosis 
of a right ankle disability.  Moreover, none of the records 
indicated that any right ankle pain that the veteran 
experienced was due to his service-connected left foot 
disability.

III.  Law and Analysis

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

In this case, there is no evidence, and the veteran does not 
contend otherwise, that he sustained any injury in service 
that involved his right foot/ankle.  Additionally, as 
discussed in detail below, there is no probative medical 
evidence that the veteran has a current right foot/ankle 
disability.  Therefore, service connection on a direct basis 
is not warranted.

As for the veteran's contention that the claimed disability 
is secondary to his service-connected left foot disability, 
any disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, although the veteran has complained of right ankle 
pain, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
The Board acknowledges the veteran's contentions that his 
right foot/ankle hurts because of the increased weight he 
places on it due to his service-connected left foot 
disability.  However, the weight of the objective evidence of 
record shows that the veteran does not have a right 
foot/ankle disability, or that his right foot/ankle pain was 
proximately caused by his service-connected left foot 
disability.  

The Board acknowledges the brief July 2005 statement by Dr. 
W.P. that the veteran has osteoarthritis of the right ankle.  
However, Dr. W.P. did not provide any medical records, 
including x-ray reports, with his statement to support such a 
diagnosis.  Nor did his statement indicate that the veteran's 
service-connected left foot disability proximately caused the 
veteran's right ankle complaints.  The Board notes that Dr. 
W.P. provided some treatment records for the veteran that did 
not show any right ankle disabilities.  The Board also 
acknowledges the undated statement by Dr. A.M. that the 
veteran has osteoarthritis of the right ankle that was likely 
related to favoring the right foot secondary to his service-
connected left foot disability.  The Board is not persuaded 
by this conclusory statement as Dr. A.M. did not provide any 
medical records to support his opinion, nor did he provide a 
rationale for such opinion.  Moreover, there is no indication 
that he treated the veteran for his right foot/ankle.

The Board is more persuaded by the numerous VA medical 
records that did not contain a diagnosis of a right 
foot/ankle disability, or attributed any right foot/ankle 
pain to his service-connected left foot disability.  The 
Board acknowledges that the June 2005 VA medical record 
diagnosed the veteran with arthralgia.  However, as discussed 
above, arthralgia is a term for pain in a joint.  Pain, 
without a diagnosed or identifiable underlying malady or 
condition, does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez, supra.  The 
Board notes that the medical record listed many of the 
veteran's health problems, which included chronic pain in the 
lower left leg, joint pain in the ankle, and joint pain 
unspecified.  No right foot/ankle disability was listed.  The 
record also showed the veteran's gait had no acute 
abnormality.  Persuasively, the Board notes that the x-ray of 
the veteran's right ankle did not show osteoarthritis or any 
other disability.  At the veteran's December 2004 
examination, no complaints pertaining to his right foot/ankle 
were made.  The Board finds the numerous VA medical records 
that contain complaints of a right foot/ankle problem, but no 
diagnosis of a disability, specifically the June 2005 x-ray 
that shows that the veteran does not have osteoarthritis, to 
be more probative than the private medical diagnosis of right 
ankle osteoarthritis by Dr. W.P., and the diagnosis and nexus 
statement by Dr. A.M. for the reasons discussed above.  

The Board also notes that at the December 2004 VA 
examination, the veteran's gait was found to be normal.  
There was no indication that he put increased pressure on his 
right foot/ankle as a result of his left foot disability.  In 
sum, the preponderance of the objective evidence does not 
show that the veteran has a right foot disability or that any 
right foot/ankle pain was proximately caused by his service-
connected left foot disability.  

The Board acknowledges the veteran's belief that he has a 
right ankle disability that is secondary to his service-
connected left foot disability.  However, there is no 
evidence of record showing that the veteran has the 
specialized medical education, training, and experience 
necessary to render competent medical opinion as to diagnosis 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a) (1) (2007).  Consequently, the 
veteran's own assertions as to diagnosis and etiology of a 
disability have no probative value.  While the veteran is 
competent to report his symptoms and what he experiences, his 
assertions are of little weight when viewed in the context of 
the objective medical evidence of record.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current right ankle/foot condition was not 
proximately due to or the result of his service-connected 
left foot disability, or otherwise related to military 
service.

Increased rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App 505 (2007).  As discussed below, 
the Board finds that this case does not warrant staged 
ratings for any period of this appeal.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2008).  Here, 
as noted in the December 2004 examination report detailed 
above, the effects of pain on use, functional loss, and 
incoordination were taken into account in assessing the range 
of motion of the veteran's left ankle.  

The veteran has been diagnosed with arthritis due to trauma 
that has been substantiated by x-ray findings. The veteran's 
arthritis in his left ankle is associated with chronic 
strained ligaments of the left foot.  Arthritis due to trauma 
is addressed by Diagnostic Code 5010.  Diagnostic Code 5010 
in turn requires that the disability be rated as degenerative 
arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 calls for rating degenerative arthritis 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  

In accordance with the foregoing, the veteran's arthritis of 
the left ankle has caused limitation of motion, which is 
evaluated utilizing the rating criteria found at Diagnostic 
Code 5721, limitation of motion of the ankle.  Under 
Diagnostic Code 5271, the highest rating available is 20 
percent for marked limitation of motion.  The veteran is 
already receiving the highest rating available for ankle 
disabilities based on limitation of motion.  The Board has 
looked to other diagnostic codes in an effort to find one 
that might warrant a higher rating, but finds none 
applicable.  The only other diagnostic code related to the 
ankle for which there is a higher rating is Diagnostic Code 
5270, ankylosis of the ankle.  Here, however, there is no 
evidence of ankylosis in the veteran's left ankle.  The 
December 2004 VA examiner explicitly reported that the 
veteran did not have ankylosis.  There are no medical records 
showing a diagnosis of ankylosis of the joint.  As discussed 
below, the objective findings of the veteran's left ankle 
disability are not equivalent to a diagnosis of ankylosis.  A 
higher rating under Diagnostic Code 5270 is therefore not 
warranted.  

The veteran's currently awarded 20 percent rating adequately 
compensates the veteran for his disability.  The record 
contains subjective evidence about the veteran's pain.  The 
Board acknowledges the November 2003 VA medical record that 
documented the veteran's complaints of his ankle being 
painful, especially with ambulation or standing.  That record 
also showed that the veteran's range of motion elicited pain 
on the anterior aspect of the ankle, worse with dorsiflexion 
than with plantar flexion.  There was also pain with 
inversion/eversion of the subtalar joint.  The Board also 
acknowledges Dr. W.P.'s October 2004 letter that described 
the veteran's left ankle condition as worsening, and that it 
was swollen and red most of the time.  The Board notes that 
in that letter, Dr. W.P. also reported the veteran's 
subjective complaints about barely being able to stand on his 
ankle, and how stiff, swollen, and painful it was in the 
morning.  A January 2004 VA medical record indicated that the 
veteran reported his left ankle pain as being 10/10.  The 
record also indicated pain with range of motion.  The 
veteran's current ankle rating is the maximum available for 
limitation of motion, and is consistent with his complaints 
of ankle pain.  The Board is not persuaded that the above 
evidence indicates that the veteran's left ankle disability 
should warrant a higher rating.  The objective evidence of 
the record undercuts the veteran's description of his 
disability.
In sum, the evidence of record shows that a disability rating 
higher than the currently awarded 20 percent is not warranted 
under any of the possible diagnostic codes, and that a higher 
rating is not warranted at any point of the appeal.  In 
consideration of his subjective complaints of pain, and the 
objective evidence of record, the veteran's left ankle 
disability is correctly rated for marked limitation of 
motion.  The claim for an increased left ankle disability 
rating is therefore denied for the period of the veteran's 
appeal.  

The Board will now consider the veteran's representative's 
argument that he is entitled to a higher rating on an extra-
schedular basis because he ambulates with a cane, and has 
severe pain and constant swelling in his ankle.  However, the 
Board finds that the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2008).  The schedular evaluation in this 
case, as discussed above, is adequate for rating the 
veteran's disability.  The veteran is rated for marked 
limitation of motion.  The schedular evaluation took into 
account the lack of normal endurance, functional loss due to 
pain, pain on use and during flare-ups, weakened movement, 
excess fatigability, incoordination; and the provisions of 38 
C.F.R. § 4.10 concerning the effects of the disability on the 
veteran's ordinary conditions of daily life including 
employment.  See DeLuca, supra.  Extra-schedular evaluations 
are appropriate only when the case presents such an 
exceptional or unusual disability picture, with such related 
factors as frequent periods of hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The current evidence of record does not demonstrate that the 
left ankle disability has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
§ 3.321.  The Board acknowledges that in Dr. W.P.'s October 
2004 letter, he indicated that the veteran's ankle made it 
difficult for him to work.  However, Dr. W.P.'s medical 
records dated from January through August 2003. indicate that 
the veteran missed work for a right hand disability, a back 
disability, and abdominal pain.  None of the records listed 
the veteran's left foot disability as a reason for missing 
work.  The Board therefore is not persuaded by the letter as 
it is inconsistent with the medical records.  The Board also 
acknowledges the veteran's remark to the VA examiner in 
December 2004 that he was unable to perform his work at the 
VA because of his ankle disability.  However, the Board notes 
that in the veteran's December 2003 statement, he indicated 
that the reason why he no longer worked for the VA was 
because his work was a temporary assignment that only lasted 
from September to November 2003.  The Board is more persuaded 
by the veteran's December 2003 letter as it was 
contemporaneous to the veteran's employment with the VA 
ending in November 2003.  See Curry v. Brown, 7 Vet. App. 59, 
68 (1994) (contemporaneous evidence has greater probative 
value than history as reported by the veteran.)

As discussed above, in regards to the veteran's disability 
warranting an evaluation in excess of a 20 percent rating, 
the objective evidence of record does not indicate that the 
veteran's left ankle disability picture is so exceptional or 
unusual, with such related factors as frequent periods of 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular schedular 
standards.  As noted above, the veteran's representative's 
argument is undercut by the objective evidence that shows a 
normal gait, normal range of motion not limited by pain, and 
no functional loss due to pain.  

It is recognized that the veteran's ankle disability has some 
adverse effect on his employability, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2008).  
In this case, the veteran's subjective complaints of lack of 
normal endurance, functional loss due to pain, pain on use 
and during flare-ups, weakened movement, excess fatigability, 
incoordination, and the need to use a cane for ambulation, 
are contemplated by the criteria discussed above.  
38 C.F.R §§ 4.40, 4.45.  Therefore, given the lack of 
objective evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  



ORDER

Entitlement to service connection for a right ankle/foot 
condition is denied.

Entitlement to an increased rating for chronic strained 
ligaments of the left foot is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


